Exhibit For Release Thursday, August 21, 2008; 8:00 AM EDT CYBERONICS REPORTS STRONG REVENUE GROWTH AND PROFITABILITY IN FISCAL 2 Company Achieves Revenue Growth of 16% over Q1 FY 08 HOUSTON, Texas, August 21, 2008 Cyberonics, Inc. (NASDAQ:CYBX) today announced results for the quarter ended July 25, 2008. Key quarterly highlights Results for the first quarter of fiscal 2009 compared to the first quarter of fiscal 2008 include: · Net sales of $33.7 million, a 16% increase from $29.1 million. · Gross profit margin increased to 86% from 81%. · Net income of $2.1 million compared with a net loss of $8.2 million. · Earnings per diluted share of $0.08 cents compared with a loss of $0.31 cents per share. · Unit sales attributable to the epilepsy indication increased in the U.S. market by 12%. Net sales Worldwide net sales for the first quarter of fiscal 2009 were $33.7 million compared to $29.1 million in the comparable period of fiscal 2008, representing an increase of 16%.Net product sales in the quarter attributable to the epilepsy indication were $32.6 million, an increase of $5.8 million, or 22%, over the first quarter of fiscal 2008, while net sales attributable to the depression indication declined to $0.7 million from $2.2 million in the same period in the prior year. U.S. net product sales attributable to the epilepsy indication increased to $25.8 million, compared with $20.9 million in the comparable period of fiscal 2008, an increase of $4.9 million, or 23%. International net sales increased by 19% in the first quarter of fiscal 2009 to $7.1 million, up from $6.0 million reported in the first quarter of the prior fiscal year, due primarily to pricing improvements, a higher proportion of sales through direct channels and the impact of foreign currency movements. Net sales for the quarter included $0.4 million related to the license fee of $9.5 million received during the third quarter of fiscal 2008. Gross profit The gross profit for the first quarter of fiscal 2009 represented 86% of net sales compared to 81% in the first quarter of fiscal 2008. This increase is primarily a result of higher production volumes and improved efficiencies. Operating expenses Operating expenses were reduced by $5.3 million to $26.1 million for the first quarter of fiscal 2009 from the $31.4 million recorded in the comparable period of fiscal 2008 and increased by $1.1 million from $25.0 million in the fourth quarter of the recently completed fiscal year.Expenses for the quarter ended July 25, 2008 included $2.6 million for stock-based compensation, a reduction of $0.7 million from the comparable period of fiscal 2008. Operating income For the third consecutive quarter, the company reported operating income.During the first quarter of fiscal 2009, the company’s operating income was $2.8 million compared with an operating loss of $7.9 million in the comparable period of fiscal 2008. Net income The company reported net income of $2.1 million, or $0.08 per diluted share, for the first quarter, compared with a net loss of $8.2 million, or $0.31 cents per share, in the first quarter of fiscal 2008. Balance sheet and cash flow Cash increased by $10.1 million to $101.1 million in the recently completed quarter.This increase reflects positive operating cash flow of $6.6 million and an additional $4.1 million resulting from the exercise of stock options. Depression indication update The company previously announced an effort to identify a partner to assist in the execution of the clinical plan developed for the depression indication.Discussions with potential investors remain ongoing.Our objective is to finalize the course of action by the end of calendar 2008. Results and objectives “Fiscal 2009 has begun on a positive note,” commented Dan Moore, Cyberonics’ President and Chief Executive Officer.“The company again recorded operating income, positive cash flow from operations and net income.Our core U.S. epilepsy business showed continued growth, and our international operations posted another good result, with revenues again exceeding $7 million.Overall, our strong operational performance in the first quarter resulted in revenues increasing by 16% over the prior year, as well as significantly higher cash balances. “We continue to believe that both the U.S. and worldwide epilepsy markets represent significant opportunities for the company to realize consistent growth in both sales and earnings in the coming years,” Mr. Moore continued.“Specifically, we believe that continued corporate focus on epilepsy, improved pricing, geographic expansion and an evolving replacement cycle can together enable us to increase revenues in the medium term.For the longer term, the Cyberonics team is dedicated to development efforts to improve the efficacy of VNS Therapy™ for epilepsy, with particular attention to research efforts around seizure detection and stimulation parameters. “Indicative of our worldwide focus, we recently received regulatory approval in China and appointed a distributor for that market. “Our recent announcement that Jeffrey Schwarz would be stepping down from our Board, and that Joe Laptewicz has accepted a nomination to join the Board is further evidence of the continuing transition of the company,” stated Mr.
